Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the degree of sharpness in each region of the scene image" in lines 8-9 and “the definition” at lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-10 depends directly or indirectly on claim 1, therefore they are rejected.

Claim 2 recites the limitation "the degree of robustness for each feature point of the reference image" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claims 3-4 and 7-10 depends directly or indirectly on claim 2, therefore they are rejected.

Claim 4 recites “the definition” in line 7. There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites “the unit region” at various instances. There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "degree of sharpness in each region of the scene image " in lines 7-8 and “the definition” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 is generally narrative and indefinite, failing to conform with current U.S. practice.  It appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors for example “a detection method of feature quantities in the first region and the second region, by different methods”. is indefinite. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (JP2005346287A) hereafter Kawashima (Single reference 103 as the claimed limitations would be obvious in view of the English translation abstract submitted by the applicant in the IDS and as in in Fig 1 on page 1).

1.  Regarding claim 1 as best understood by the examiner, Kawashima discloses an object recognition device (fig 1 and English abstract discloses an image recognizing method and apparatus (device) for stably recognizing an object to be recognized independently of a change in a distance up to the object to be recognized), the device comprising: 
a storage unit that stores a reference image of an object of a recognition candidate, each feature point in the reference image, and a feature quantity at each feature point (fig 1 element 17a and abstract discloses the reference data (i.e a reference image of a recognition candidate object) expressing the distribution of the featured values (i.e the feature quantity at each feature point) corresponding to the calculated visibility are extracted from the reference data group 17 a (i.e the storage unit, examiner notes that the storage unit that stores a reference image of an object of a recognition candidate, each feature point in the reference image, and a feature quantity at each feature point would be obvious in view of reference data group 17a and the disclosure in the abstract); 
an image acquisition unit that acquires a scene image that is an image of a recognition processing target (fig 1 and abstract discloses a camera 5 (an image acquisition unit) that acquires a scene image that is an image of a recognition processing target (i.e the object) meeting the claim limitations, figs 7, 9 also shows the scene images with the recognition processing target); 
a definition calculation unit that detects definition indicating the degree of sharpness in each region of the scene image acquired by the image acquisition unit (page 1 and English abstract discloses “Namely visibility indicating the degree of the clearness (i.e the sharpness) of each partial area image (i.e each region of the scene image) is calculated at first obviously meeting the above claim limitations); and 
a matching calculation unit that detects a feature point in the scene image to perform a process of matching with the feature point (page 1 and English abstract discloses comparing (i.e the matching calculation) the extracted reference data feature values with the generated/extracted feature data (i.e the detected feature points/pixels in the scene (captured)) meeting the above claim limitations), wherein the matching calculation unit executes, by different methods, at least one of (page 1 English abstract discloses extracting/detecting method which extracts feature values (feature quantities) expressing the features of respective pixels constituting the partial area image (i.e obviously feature quantities in the first region and the second region in the area), examiner notes that due to the recital of at least one of only one method of different methods claimed is required to be met in the claim and the striked limitations are not required to be met). Before the effective filing date of the invention was made, it would be obvious and within one of ordinary skill in the art to utilize the teachings as seen in the abstract and in the disclosure Kawashima. The suggestion/motivation would be adopting an optimum reference data in accordance with the visibility for a stable object recognition (page 1 English abstract).

2. Claim 11 as best understood by the examiner is a corresponding method claim of claim1. 

Claims 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of LEE et al. (US20140079286) hereafter LEE.

3. Regarding claim 2, Kawashima discloses the object recognition device according to claim 1. Kawashima stores the feature quantities as seen in claim 1 and performs wherein the matching calculation unit performs a matching process of a feature point using the first feature quantity for the first region of the scene image and performs a matching process of a feature point using the second feature quantity for the second region (page 1 and English abstract discloses comparing (i.e the matching calculation) the extracted reference data feature values with the generated/extracted feature data (i.e the detected feature points/pixels in the scene (captured)) meeting the above claim limitations a matching process of a feature point using the first feature quantity for the first region of the scene image and performs a matching process of a feature point using the second feature quantity for the second region). Kawashima is however silent and do not recite in exact claim language wherein the storage unit stores a first feature quantity that is high in expressing capability and a second feature quantity that is high in the degree of robustness for each feature point of the reference image.
	LEE discloses a well-known object recognition using the SURF and SIFT features in para 0007 “For example, in one method, image features are extracted from object images registered in the database (i.e reference features) by using a technique such as SURF (Speeded Up Robust Features), SIFT (Scale Invariant Feature Transform), and so on; descriptors are generated to represent the extracted features and stored in the database beforehand. Afterwards, if an image is obtained, feature descriptors extracted from the obtained image are compared with those stored in the database and the database is searched for an object which shows the best match.” Meeting the above claim limitations wherein the storage unit stores a first feature quantity that is high in expressing capability (SIFT) and a second feature quantity that is high in the degree of robustness (Robust) for each feature point of the reference image. Before the effective filing date of the invention was made Kawashima and LEE are combinable because they are from the same field of endeavor and are analogous art of image processing. The suggestion/motivation would be an object which shows the best 

4. Regarding claim 5 as best understood by the examiner, Kawashima discloses the object recognition device according to claim 1. Kawashima discloses the definition as seen in claim 1 that is the degree of sharpness (value) in the scene image and the features (page 1 English abstract discloses extracting/detecting method which extracts feature values (feature quantities) expressing the features of respective pixels constituting the partial area image (i.e obviously feature points). Kawashima however is silent and do not recite in exact claim language wherein the definition is a value based on at least any one of: 
	LEE discloses in paras 0007, 0009 the number of feature points detected by a predetermined feature point detection method (algorithm) in the unit region meeting the claim limitations. Before the effective filing date of the invention was made Kawashima and LEE are combinable because they are from the same field of endeavor and are analogous art of image processing. The suggestion/motivation would be an object which shows the best match at para 0007. Therefore it would be obvious and within one of 

5. Regarding claim 6, Kawashima discloses the object recognition device according claim 1. Kawashima discloses wherein the matching calculation unit detecting features as seen in claim 1. Kawashima is silent and do not recite in exact claim language wherein the matching calculation unit detects a feature point in the first region of the scene image by a first feature point extraction method using SIFT for the reference image, and detects a feature point in the second region of the scene image by a second feature point extraction method different from the first feature point extraction method.  
	LEE discloses a well-known object recognition using SURF and SIFT features in para 0007 meeting the limitations of wherein the matching calculation unit detects a feature point in the first region of the scene image by a first feature point extraction method using SIFT for the reference image, and detects a feature point in the second region of the scene image by a second feature point extraction method different from the first feature point extraction method (For example, in one method, image features are extracted from object images registered in the database (i.e reference features) by using a technique such as SURF (Speeded Up Robust Features), SIFT (Scale Invariant Feature Transform), and so on, examiner notes that similar techniques can be applied to detecting features in scene images as well meeting the above claim limitations) Before the effective filing date of the invention was made Kawashima and LEE are combinable because they are from the .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of LEE and in further view of Huang et al (US20140193074) hereafter Huang.

6. Regarding claim 3, Kawashima and LEE disclose the object recognition device according to claim 2. Kawashima discloses features as seen in claim 1. LEE discloses wherein the first feature quantity is an SIFT (Scale Invariant Feature Transform) feature quantity as seen in claim 2 and at para 0007. LEE also discloses in para 0007 the second feature quantity as SURF. Kawashima and LEE are however silent and do not recite in exact claim language wherein the second feature quantity is a local binary pattern.  
	Huang discloses in para 0127 various other well-known schemes of features in object detection like HOG, SIFT and LBP local binary patterns meeting the claim limitations of wherein the second feature quantity is a local binary pattern. Before the effective filing date of the invention was made, Kawashima, LEE and Huang are combinable because they are from the same filed of endeavor and are analogous art image processing. The suggestion/motivation would be an improved object recognition at para 0003. Therefore it would be obvious and within one of ordinary skill in the art to 

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        
JAYESH PATEL
Primary Examiner
Art Unit 2669